NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                _______________

                                      No. 20-3261
                                    _______________

                            UNITED STATES OF AMERICA

                                             v.

                                  JULIO AVILES, SR.,
                                                           Appellant
                                    _______________

                     On Appeal from the United States District Court
                         for the Middle District of Pennsylvania
                               (D.C. No. 1:15-cr-00181-1)
                      District Judge: Honorable John E. Jones, III
                                   _______________

                      Submitted Under Third Circuit L.A.R. 34.1(a)
                                   on July 9, 2021

                Before: AMBRO, JORDAN, and BIBAS, Circuit Judges

                                  (Filed: July 29, 2021)

                                    _______________

                                       OPINION *
                                    _______________




*
  This disposition is not an opinion of the full Court and, under I.O.P. 5.7, is not binding
precedent.
   BIBAS, Circuit Judge.

   Drug dealers work covertly. So it is hard to measure the drugs that flow through their

hands. District courts must estimate, and we defer to their tally. Because the estimate here

was reasonable and based on the evidence, we will affirm the defendant’s sentence.

   Julio Aviles oversaw an enormous drug ring. He not only distributed half a million-plus

doses of heroin, but also dealt meth, crack, and powder cocaine. And to protect his stash,

he amassed a nineteen-gun arsenal.

   Aviles admitted that he sold drugs and was convicted at trial but successfully appealed

his life sentence. United States v. Aviles, 938 F.3d 503, 505 (3d Cir. 2019). The District

Court resentenced him to thirty-five years in prison. It found him responsible for selling

twelve kilos of heroin, nearly half a kilo of crack, and half a kilo of powder cocaine.

   Aviles appeals again, now challenging the drug-quantity finding. We review that fac-

tual finding for clear error. United States v. Grier, 475 F.3d 556, 561 (3d Cir. 2007) (en

banc). The record supports the court’s “approximation.” United States v. Paulino, 996 F.2d

1541, 1545 (3d Cir. 1993); U.S.S.G. §2D1.1 cmt. 5. At the height of his operation, Aviles

dealt a kilo or more of heroin per month. He admitted that he used a converted garage to

process drugs “three to four times a week.” App. 268. And when police searched the gar-

age, they found more than five thousand baggies of heroin, plus almost half a kilo of bulk

heroin, crack, and powder cocaine, as well as grinders, drug scales, and lots of unused

packaging. The size of his business confirms that he sold at least twelve kilos of heroin.

   Next, Aviles objects that the District Court did not rule on his objections to the proposed

drug quantity. But in its eight-page opinion, it did consider and reject them.


                                              2
   Finally, he faults the court for going above the quantity found by the jury. But the jury

found that Aviles had dealt a kilo “or more” of heroin and 280 grams “or more” of cocaine.

App. 112–13. So the District Court could use “a degree of estimation” in finding that he

had sold much more. United States v. Gibbs, 190 F.3d 188, 203 (3d Cir. 1999). Once the

jury’s finding sets the statutory maximum sentence, judges may find more facts to set the

punishment within that range. Grier, 475 F.3d at 565.

   Because the evidence amply supported the District Court’s reasoning and findings on

drug quantity, we will affirm.




                                             3